


Exhibit 10.24

 

COMMERCIAL
LEASE

 

1.                                       Basic Provisions (“Basic Provisions”).

 

A.                                   Parties: This Lease (“Lease”), dated
January 21st, 2010 (“Effective Date”), is made by and between System II, LLC, a
California limited liability company (“Lessor”) and Wilshire State Bank, a
California Corporation (“Lessee”) and collectively the “Parties” or individually
a “Party”.

 

B.                                     Premises: That certain portion of the
Project (as defined below), including all improvements therein or to be provided
by Lessor under the terms of this Lease, in the Project located at the Southeast
corner of Carmenita Road and Artesia Boulevard with an address of 17500
Carmenita Road, Cerritos, California, 90703, containing 5,702 square feet of
floor area, and further illustrated on Exhibit A (“Site Plan”) attached hereto
(“Premises”) and in the building containing the Premises (“Building”). In
addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to any utility raceways of the
Building and to the Common Areas (as defined in Section 2.7), but shall not have
any rights to the roof (other than as described in Section 7.2). The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and improvements thereon, are herein collectively referred
to as the “Project.”

 

C.                                     Parking: Lessee shall be entitled to the
non-exclusive use of vehicle parking spaces at no charge to Lessee (“Parking
Spaces”) as shown on Exhibit A (Site Plan) and further defined in Section 2.5.

 

D.                                    Original Term: Subject to extension
pursuant to Section 3.4 below, Seven (7) Years (“Original Term”) commencing upon
the Rent Commencement Date. The Original Term shall expire on January 31, 2017
(“Expiration Date”).

 

The Lease Commencement Date (“Commencement Date”) and Base Rent shall commence
on February 1, 2010. (“Rent Commencement Date”).

 

E.                                      Anticipated Possession Date:
(“Anticipated Possession Date”). Not applicable.

 

F.                                      Initial Base Rent: Minimum Monthly Rent
for the Premises shall be as follows:

 

MONTHS

 

RENT

 

1-24

 

$

9,000.00/mo/NNN

 

25-48

 

$

10,500.00/mo/NNN

 

49-60

 

$

10,815.00/mo/NNN

 

61-72

 

$

11,139.45/mo/NNN

 

73-84

 

$

11,473.65/mo/NNN

 

 

(“Base Rent”), payable on the first day of each month commencing on the Rent
Commencement Date in addition to Lessee’s Share of Operating Expenses, Real
Estate Taxes, and Insurance Costs (as further described in Section G below).

 

G.                                     Lessee’s Percentage Share for purposes of
calculating Operating Expenses, Real Estate Taxes, and Insurance Costs:
(“Lessee’s Share”). Lessee’s Share has been calculated by dividing the
approximate square footage of the Premises by the leasable square footage
contained in that portion of the Project for which Lessor is paying Operating
Costs, property taxes as defined herein (“Property Taxes”), and insurance
premiums for property and liability insurance required to be carried by Lessor
(“Insurance Costs”) (collectively those actions being the “Services”) and Lessee
shall be responsible to Lessor for the costs of such Services according to
Lessee’s Share.

 

Lessee’s Share as a percentage for determining Common Area Operating Costs is
estimated to be 13.76%.

 

H.                                    Base Rent and Other Monies Paid Upon
Execution: Intentionally deleted.

 

1

--------------------------------------------------------------------------------


 

I.                                         Guarantor: Intentionally deleted.

 

J.                                        Attachments. Attached hereto are the
following Addendum and Exhibits, all of which constitute a part of this Lease:

 

Addendum #1 consisting of Sections 50 through 51;

Exhibit A consisting of a site plan depicting the Premises and the Project;

Exhibit B consisting of a current set of the Rules and Regulations for the
Project;

 

K.                                    Renewal Options. Two (2) Renewal Options
for Five (5) Lease Years (see Section 3.4)

 

2.                           Premises.

 

(1)                      Letting. Lessor hereby leases to Lessee, and Lessee
hereby leases from Lessor, the Premises, for the term, at the rental, and upon
all of the terms, covenants and conditions set forth in this Lease. Unless
otherwise provided herein, any statement of size set forth in this Lease, or
that may have been used in calculating Rent, is an approximation.

 

Within thirty (30) days following Lessee’s initial opening for business in the
Premises, Lessee shall have the right to have its architect or contractor
re-measure the Premises from the exterior surface of exterior walls and from the
center line of any common demising walls, and if the square footage of the
Premises is less or more than that provided herein, the parties shall amend the
Lease and reduce or increase Lessee’s rental obligations proportionately. If
Lessee does not complete such remeasurement and provide the results to Lessor
within said thirty (30) day period, Lessee shall be deemed to have waived its
right to do so hereunder.

 

(2)                      Condition. Lessor shall deliver the Premises to Lessee
broom clean and free of debris with Lessor’s Work substantially complete on the
Delivery Date (as defined in Section 3.3), and Lessee agrees to accept the
Premises except for the presence of any Hazardous Materials (hereinafter
defined), latent defects in the structural portions of the Premises, which are
reported by Lessee in writing to Lessor. Provided the required service contracts
described in Section 7.1(b) below are obtained by Lessee and in effect within
thirty (30) days following the Commencement Date, Lessor warrants that the
existing electrical, plumbing, fire sprinkler, lighting, heating, ventilating
and air conditioning systems (“HVAC”), and all other such elements in the
Premises, other than those constructed by Lessee, shall be in good operating
condition on said date and for a period of six (6) months thereafter, that the
structural elements of the roof, bearing walls and foundation of the Premises
shall be free of material defects, and that the Premises does not contain any
mold or fungi at levels defined as toxic under applicable state or federal law.
If a non-compliance with such warranty exists as of the Commencement Date,
Lessor shall, as Lessor’s sole obligation with respect to such matter, except as
otherwise provided in this Lease, promptly after receipt of written notice from
Lessee setting forth with specificity the nature and extent of such
non-compliance, malfunction or failure, rectify same at Lessor’s expense. The
warranty periods shall be as follows: (i) six (6) months as to the HVAC systems,
and (ii) one hundred and eighty (180) days as to the remaining systems and other
elements of the Premises. If Lessee does not give Lessor the required notice
within the appropriate warranty period, correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee’s sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls or other repairs for which Lessor is
responsible under this Lease).

 

The term “Substantially Complete” shall mean the date the project architect has
certified that Lessor’s Work is substantially complete and that Lessee can
physically occupy or take possession of the space, subject to the minor
punch-list items, items which constitute Lessee’s work, and the Premises are in
clean and operating condition. The project architect shall determine said
“Substantial Completion” based upon the generally accepted professional
standards of the American Institute of Architects, and not as an advocate,
consultant, or agent for either Lessee or Lessor.

 

Notwithstanding Lessee’s acceptance of delivery of the Premises hereunder,
Lessee shall have the right to provide Lessor with a so-called “punch list” of
defects or deficiencies in Lessor’s work (if any is to be performed under this
Lease prior to delivery of possession to Lessee), or latent defects in the
Building and/or the Premises which require repair, completion, correction or
revision to satisfy Lessor’s obligations under this Lease. Lessor shall promptly
commence the necessary work, and shall diligently and continuously pursue same
to completion, within thirty (30) days from the date of Lessee’s notice. If such
items are not cured within said time period, unless such items

 

2

--------------------------------------------------------------------------------


 

cannot be reasonably cured within such time frame but are being diligently and
in good faith pursued to completion by Lessor, Lessee (in addition to any and
all other rights and remedies to which Lessee may be entitled at law or in
equity) shall have the right, but not the obligation, to cure such items at
Lessor’s expense and on Lessor’s behalf. In such event, Lessor shall reimburse
Lessee for all reasonable costs and expenses incurred by Lessee in curing such
items within thirty (30) days of Lessor’s receipt of written demand by Lessee,
which shall be accompanied by supporting documentation sufficient for Lessor to
verify the nature, scope and cost of the work performed. If Lessor fails to
reimburse Lessee within said period, Lessee shall thereafter have the right to
offset and deduct such amounts from fifty percent (50%) of the payments next
coming due from Lessee to Lessor, until such amounts have been recovered by
Lessee.

 

(3)                      Compliance. Lessor warrants that to the best of its
knowledge the improvements on the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed, and also with all applicable laws, covenants
or restrictions of record, regulations, and ordinances in effect on the
Commencement Date (“Applicable Requirements”). Lessee shall be responsible for
determining whether or not the Applicable Requirements and especially the zoning
are appropriate for Lessee’s intended use, and acknowledges that past uses of
the Premises may no longer be allowed. Said warranty does not apply to the use
to which Lessee will put in the Premises, modifications which may be required by
the Americans with Disabilities Act or any similar laws as a result of Lessee’s
use or to any Alterations or Utility Installations [as defined in
Section 7.3(a)] made or to be made by Lessee. If the Premises do not comply with
said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and extent of such non-compliance rectify the same at Lessor’s expense. If
Lessee does not give Lessor written notice of non-compliance with this warranty
within twelve (12) months following the Commencement Date, correction of that
non-compliance shall be the obligation of Lessee at Lessee’s sole cost and
expense. If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Premises, Premises and/or Building, the remediation of any
Hazardous Substance, or the reinforcement or other physical modification of the
Premises, Premises and/or Building (“Capital Expenditure”), Lessor and Lessee
shall allocate the cost of such work as follows:

 

(a) Subject to Section 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by Lessees in general, Lessee shall be fully responsible for the cost
thereof, provided, however, that if such Capital Expenditure is required during
the last two (2) years of this Lease and the cost thereof exceeds nine
(9) months’ Base Rent, Lessee may instead terminate this Lease unless Lessor
notifies Lessee, in writing, within ten (10) days after receipt of Lessee’s
termination notice that Lessor has elected to pay the difference between the
actual cost thereof and the amount equal to nine (9) months’ Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises that requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date no more than ninety (90) days thereafter.
Such termination date shall, however, in no event be earlier than the last day
that Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

 

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises provided,
however, that if such Capital Expenditure is required during the last two
(2) years of this Lease or if Lessor reasonably determines that it is not
economically feasible to pay its share thereof, Lessor shall have the option to
terminate this Lease upon ninety (90) days prior written notice to Lessee unless
Lessee notifies Lessor, in writing, within ten (10) days after receipt of
Lessor’s termination notice that Lessee will pay for such Capital Expenditure.
If Lessor does not elect to terminate, and fails to tender its share of any such
Capital Expenditure after thirty (30) days prior written notice, Lessee may
advance such funds and deduct same, with Interest, from fifty percent (50%) of
the Base Rent until Lessor’s share of such costs have been fully paid. If Lessee
is unable to finance Lessor’s share, or if the balance of the Base Rent due and
payable for the remainder of this Lease is not sufficient to fully reimburse
Lessee on an offset basis, Lessee shall have the right to terminate this Lease
upon thirty (30) days written notice to Lessor.

 

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in

 

3

--------------------------------------------------------------------------------


 

use, change in intensity of use, or modification to the Premises then, and in
that event, Lessee shall either: (i) immediately cease such changed use or
intensity of use and/or take such other steps as may be necessary to eliminate
the requirement for such Capital Expenditure, or (ii) complete such Capital
Expenditure at its own expense. Lessee shall not have any right to terminate
this Lease.

 

(4)                      Acknowledgements. Lessee acknowledges that: (a) it has
been advised by Lessor and/or Brokers to satisfy itself with respect to the
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises.

 

(5)                      Vehicle Parking. Lessee shall be entitled to the
non-exclusive use of Parking Spaces as described in Section 1(c) on those
portions of the parking area as further described in Exhibit A. The Parking
Spaces shall be used for parking by vehicles no larger than full-size passenger
automobiles or pick-up trucks, herein called “Permitted Size Vehicles.” Lessor
may regulate the loading and unloading of vehicles by adopting Rules and
Regulations as provided in Section 2(9). No vehicles other than Permitted Size
Vehicles may be parked in the Parking Spaces without the prior written
permission of Lessor. In addition:

 

(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

(b) Lessee shall not service or store any vehicles on the Parking Spaces.

(c) If Lessee permits or allows any of the prohibited activities described in
this Section 2.5, then Lessor shall have the right, without notice, in addition
to such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost to Lessee, which cost shall be immediately
payable upon demand by Lessor.

 

(6) Common Areas - Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Premises that
are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other Lessees of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.

 

(7) Common Areas - Lessee’s Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any reasonable and
non-discriminatory rules and regulations or restrictions governing the use of
the Project. Under no circumstances shall the right herein granted to use the
Common Areas be deemed to include the right to store any property, temporarily
or permanently, in the Common Areas. Only the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time, shall
permit any such storage. In the event that any unauthorized storage shall occur,
then Lessor shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove the property and charge the cost
to Lessee, which cost shall be immediately payable upon demand by Lessor.

 

(8) Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or Lessees of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such reasonable and
non-discriminatory Rules and Regulations, and to use reasonable efforts cause
its employees, suppliers, shippers, customers,

 

4

--------------------------------------------------------------------------------


 

contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other Lessees of the Project, but Lessor shall use reasonable efforts to enforce
same uniformly and in a non-discriminatory fashion.

 

(9) Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

 

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available, provided that
Lessee shall have access to the Premises twenty-four (24) hours per day, three
hundred sixty-five (365) days per year;

(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;

(d) To add additional buildings and improvements to the Common Areas;

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate.

 

Lessor shall not make or permit any changes, improvements or utilization of the
Project or any premises therein which would (i) adversely affect visibility of
the Premises or Lessee’s signage therein or thereon, (ii) adversely affect
Lessee’s ability to utilize the Premises for the purposes permitted under this
Lease and to conduct Lessee’s business therein, or (iii) reduce the number or
convenience of those parking spaces located in commercial proximity to the
Premises. In event of a violation of the foregoing, Lessee’s rental obligations
under this Lease shall abate in proportion to the degree of interference, such
abatement to continue until the interference is cured. If such interference is
material, and is not cured within sixty (60) days of the date of Lessor’s
receipt of Lessee’s notice of such violation, Lessee shall have the right, at
Lessee’s sole discretion and in addition to any and all other remedies to which
Lessee may be entitled at law or in equity, to terminate this Lease upon written
notice to Lessor.

 

In exercising any of the rights granted to it under this Lease, including
without limitation this Section 2(9), Lessor shall use its best efforts to
eliminate any interference with Lessee’s business operations in the Premises.
If, as a result of Lessor’s exercise of any of its rights under this Lease,
Lessee is unable to conduct its normal business operations in the Premises
within ten (10) days of written notice from Lessor, all rent and additional rent
payable to Lessor under this Lease shall abate in proportion to the degree of
interference, until such interference has been cured.

 

3.                                                               Term.

 

(1) Term. The Commencement Date, the Rent Commencement Date, the Expiration Date
and Original Term of this Lease are as specified in Section 1(D) of this Lease.

 

(2) Early Possession. Intentionally deleted.

 

(3) Delay in Possession. Intentionally deleted.

 

(4) Options to Extend Term. Provided Lessee shall not at the time of exercise
then be in default under the terms and conditions of the Lease, Lessee shall
have the right to exercise an option (individually “Option” and collectively,
“Options”) to extend the Term for up to two (2) consecutive additional periods
of five (5) years each (each an “Option Term”). Such Options shall apply only to
Lessee’s entire Premises, shall each be for a term that shall begin immediately
following Lessee’s then Term and shall be exercised by Lessee by giving written
notice to Lessor not less than six (6) months prior to the expiration of the
then current Term of this Lease. If Lessee exercises any Option to extend the
Term, Lessee shall continue to lease the Premises for such Option Term upon the
same terms and conditions set forth in this Lease except that the Minimum
Monthly Rent payable by Lessee to Lessor during each such Option Term shall be
adjusted as follows:

 

5

--------------------------------------------------------------------------------


 

(a) On the First Adjustment Date, the Minimum Monthly Rent payable during the
first year of the first Option Term shall be increased to one hundred three
percent (103%) of the Minimum Monthly Rent applicable immediately preceding the
expiration of Lessee’s then term.

 

(b) On each subsequent annual Adjustment Date, the Minimum Monthly Rent shall be
adjusted to an amount equal to one hundred three percent (103%) of the Minimum
Monthly Rent applicable immediately preceding the expiration of Lessee’s then
term.

 

(c) Notwithstanding any other provisions of this Lease, the Minimum Monthly Rent
shall increase by three percent (3%) per year.

 

(d) The term “Adjustment Date” as used in this Lease shall mean February 1,
2017, (“First Adjustment Date”), and each succeeding anniversary of the First
Adjustment Date.

 

4.                                                                 Rent.

 

(1) Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).

 

Included as part of Rent, Lessor shall provide Lessee with the Services which
shall include twenty-four (24) hour access to and use of the Premises and Common
Areas reasonably necessary for use of the Premises; reasonable quantities of
electric current for receptacles; standard fluorescent lighting; heat,
ventilation, and air-conditioning (M-F: 8:00 a.m. to 6:00 p.m., Sat: 8:00 a.m.
to 1:00 p.m.) for the comfortable use and occupation of the Premises during
Business Hours; reasonable access to and use of intra-Building telephone network
cabling; Notwithstanding the foregoing, Lessor may change the Services, provided
such changes are reasonable and nondiscriminatory, or are made to comply with
any government restriction, requirement or standard. Lessor may restrict
Services as Lessor deems reasonable during any invasion, mob, riot, public
excitement or other similar circumstance.

 

The Services (which include the costs associated therewith) shall also include:

 

1.         All costs incurred by Lessor relating to the ownership and operation
of the Project other than janitorial costs for the Premises.

2.         The Base Real Property Taxes (as defined in Section 10).

3.             Insurance Costs (as defined in Section 8).

4.          The cost of water, gas, electricity and telephone to service the
Common Areas.

5.          The cost of any capital repair or replacement to the Building or the
Project not covered under the provisions of Section 2(3) provided; however, that
Lessor shall allocate the cost of any such capital improvement over the
reasonable useful service life of the item in question.

6.          Any other services to be provided by Lessor that are stated
elsewhere in this Lease to be an Operating Expense.

 

Lessee shall have the right, provided that Lessee is not then in default of this
Lease past the expiration of the applicable notice and cure period, to audit and
inspect the books and records of Lessor with respect to any cost or item which
is passed through to Lessee, upon ten (10) days advance, written notice by
Lessee to Lessor. Lessor shall cooperate with Lessee in providing Lessee
reasonable access to its books and records during normal business hours at
Landlord’s headquarters for this purpose. If the results of the audit show an
overcharge to Lessee of more than five percent (5%) of the actual amount owed by
Lessee, then Lessor shall pay the reasonable costs of such audit, and in any
case, whether or not Lessee is entitled to reimbursement of its audit costs,
Lessor shall credit or refund to Lessee any overcharge of such items as
discovered by the audit within thirty (30) days of completion of such audit. In
the event such audit discloses an undercharge of such items as billed to Lessee,
Lessee shall pay Lessor the amount of such undercharge within thirty (30) days
of completion of such audit.

 

(2) Payment

 

Lessor shall, throughout the Term and any extensions thereof, pay one hundred
percent (100%) of the cost of the Services. Lessee shall, throughout the Term or
any extensions thereof, reimburse Lessor for the cost of the Services multiplied
by Lessee’s Share.

 

6

--------------------------------------------------------------------------------


 

Lessee shall reimburse Lessor’s reasonable charge for any Services not required
to be provided to the Premises but requested by Lessee. Modifications to
Services or Leasehold improvements (including Metering) required due to
concentration of personnel or office equipment, or the use of office equipment
that generates unusual heat or consumes unusual amounts of electricity shall be
made at Lessee’s sole cost and expense.

 

Lessee shall cause payment of Rent to be received by Lessor in lawful money of
the United States, without offset or deduction (except as specifically permitted
in this Lease), on or before the day on which it is due. All monetary amounts
shall be rounded to the nearest whole dollar. In the event that any statement or
invoice prepared by Lessor is inaccurate such inaccuracy shall not constitute a
waiver and Lessee shall be obligated to pay the amount set forth in this Lease.
Rent for any period during the term hereof which is for less than one (1) full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment that is less than the amount then due shall not
be a waiver of Lessor’s rights to the balance of such Rent, regardless of
Lessor’s endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee to Lessor is dishonored
for any reason, Lessee agrees to pay to Lessor the sum of Twenty Five Dollars
and No Cents ($25.00) in addition to any Late Charge and Lessor, at its option,
may require all future Rent be paid by cashier’s check. Payments will be applied
first to accrued late charges and attorney’s fees, second to accrued interest,
then to Base Rent and Common Area Operating Expenses, and any remaining amount
to any other outstanding charges or costs.

 

5.                                                               Security
Deposit. Intentionally deleted.

 

6.                                                               Use.

 

Lessee shall be permitted to use and occupy the for the sole purpose of
operating a banking business and for no other purpose without Lessor’s consent
(the “Agreed Use”).

 

Lessee shall not use or permit the use of the Premises in a manner that is
unlawful, creates damage, waste or a nuisance or that disturbs occupants of or
causes damage to neighboring premises or properties. Other than guide, signal
and Seeing Eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the Building or
the mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Project. If Lessor elects to withhold consent, Lessor shall
within seven (7) days after such request give written notification of same,
which notice shall include an explanation of Lessor’s objections to the change
in the Agreed Use. Lessee shall not use the Premises, or permit anything to be
done in or about the Premises, which will in any way conflict with any law,
statute, ordinance or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated. Lessee shall, at its sole cost and expense,
promptly comply with all laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereafter be in force and
with the requirements of any board of fire underwriters or other similar bodies
now or hereafter constituted relating to or affecting the condition, use or
occupancy of the Premises, excluding structural changes or other alterations not
related to or affected by Lessee’s improvements or acts. The judgment of any
court of competent jurisdiction or the admission of Lessee in any action against
Lessee, whether Lessor be a party thereto or not, that Lessee has violated any
law, statute, ordinance or governmental rule, regulation or requirement, shall
be conclusive of that fact as between the Lessor and Lessee.

 

(2) Hazardous Substances.

 

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal. transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises that
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation

 

7

--------------------------------------------------------------------------------


 

or use of any above or below ground storage tank, (ii) the generation,
possession, storage, use, transportation, or disposal of a Hazardous Substance
that requires a permit from, or with respect to which a report, notice,
registration or business plan is required to be filed with, any governmental
authority, and/or (iii) the presence at the Premises of a Hazardous Substance
with respect to which any Applicable Requirements requires that a notice be
given to persons entering or occupying the Premises or neighboring properties.
Notwithstanding the foregoing, Lessee may use any ordinary and customary
materials reasonably required to be used in the normal course of the Agreed Use,
ordinary office supplies (copier toner, liquid paper, glue, etc.) and common
household cleaning materials, so long as such use is in compliance with all
Applicable Requirements, is not a Reportable Use, and does not expose the
Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefore. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit.

 

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

 

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party.

 

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee,
its agents, employees, or contractors or any third party (provided, however,
that Lessee shall have no liability under this Lease with respect to underground
migration of any Hazardous Substance under the Premises from areas outside of
the Project not caused or contributed to by Lessee, or other contamination
outside the Premises caused by third (3rd) parties not acting on Lessee’s
behalf). Lessee’s obligations shall include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.

 

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which suffered as a direct result of Hazardous Substances on the
Premises prior to Lessee taking possession or which are caused by the negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

 

(f) Investigation and Remediation. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises, unless such remediation measure is required as a
result of Lessee’s use (including “Alterations”, as defined in Section 7.3(a))
of the Premises, in which event Lessee shall be responsible for

 

8

--------------------------------------------------------------------------------


 

such payment. Lessee shall cooperate fully in any such activities at the request
of Lessor, including allowing Lessor and Lessor’s agents to have reasonable
access to the Premises at reasonable times in order to carry out Lessor’s
investigative and remedial responsibilities.

 

(g) Lessor Termination Option. If a Hazardous Substance Condition [see
Section 9.1(e)] occurs during the term of this Lease, unless Lessee is legally
responsible therefore (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Section 6(2)(d) and Section 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds twelve (12) times the then monthly Base Rent or
One Hundred Thousand Dollars and No Cents ($100,000.00), whichever is less, give
written notice to Lessee, within thirty (30) days after receipt by Lessor of
knowledge of the occurrence of such Hazardous Substance Condition, of Lessor’s
desire to terminate this Lease as of the date sixty (60) days following the date
of such notice. In the event Lessor elects to give a termination notice, Lessee
may, within ten (10) days thereafter, give written notice to Lessor of Lessee’s
commitment to pay the amount by which the cost of the remediation of such
Hazardous Substance Condition exceeds an amount equal to twelve (12) times the
then monthly Base Rent or One Hundred Thousand Dollars and No Cents
($100,000.00), whichever is less. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within thirty (30) days following such
commitment. In such event, this Lease shall continue in full force and effect,
and Lessor shall proceed to make such remediation, as soon as reasonably
possible after the required funds are available. If Lessee does not give such
notice and provide the required funds or assurance thereof within the time
provided, this Lease shall terminate as of the date specified in Lessor’s notice
of termination. Lessor shall not terminate this Lease hereunder unless Lessor
also terminates the leases of all other similarly-situated or similarly-affected
Lessees.

 

(3) Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to such Requirements, without regard to whether said
Requirements are now in effect or become effective after the Commencement Date.
Lessee shall, within ten (10) days after receipt of Lessor’s written request,
provide Lessor with copies of all permits and other documents, and other
information evidencing Lessee’s compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or involving
the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises.

 

(4) Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Section 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. Lessor shall pay the
cost of any such inspections unless a violation of Applicable Requirements, or a
Hazardous Substance condition (see Section 9.1) is found to exist or be
imminent, or the inspection is requested or ordered by a governmental authority
as a result of Lessee’s specific use. In such case, Lessee shall, upon request,
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination. In addition, Lessee shall
provide copies of all relevant material safety data sheets (MSDS) to Lessor
within ten (10) days of the receipt of written request therefore.

 

9

--------------------------------------------------------------------------------


 

7. Maintenance; Repairs; Utility Installations; Trade Fixtures and Alterations.

 

(1) Lessor’s Obligations

 

(a) In General. Subject to the provisions of Section 2.2 (Condition), 2.3
(Compliance), 6.3(Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation),
Lessor, subject to Section 4.2, shall keep in good order, condition and repair
the foundations, roof and roof surface structural ceiling, floor slab, exterior
walls, structural condition of interior bearing walls, exterior roof, fire
sprinkler system, Common Area fire alarm and/or smoke detection systems, fire
hydrants, parking lots, walkways, parkways, driveways, landscaping, fences,
signs and utility systems serving the Common Areas and all parts thereof, as
well as providing the Services pursuant to Section 4.2 including, but not
limited to, all equipment or facilities which serve the Premises, such as
plumbing, HVAC equipment, electrical, lighting facilities, boilers, pressure
vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessee pursuant to Section 7.2. Lessor
shall not be obligated to paint the interior surfaces of exterior walls but
shall be obligated to maintain, repair or replace windows, doors or plate glass
of the Premises. Lessee expressly waives the benefit of any statute now or
hereafter in effect to the extent it is inconsistent with the terms of this
Lease.

 

Lessor shall also be responsible for maintaining, repairing and (when needed)
replacing the drains, gutters and downspouts, building facade, any mechanical,
electrical, plumbing or life safety systems which either (i) do not exclusively
serve the Premises, or (ii) are embedded or concealed within walls or below the
floor surface and were not so installed by Lessee.

 

(2) Lessee’s Obligations

 

Lessee shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located including but not
limited to additional HVAC or other Utility Installations), and Alterations in
good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises). Lessee, in keeping the Premises in good order, condition and
repair, shall exercise and perform good maintenance practices, specifically
including the procurement and maintenance of the service contracts required by
Section 7.1(b). Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair.

 

(3) Utility Installations; Trade Fixtures; Alterations.

 

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Section 7.4(a).

 

(b) Consent. Lessee has previously built out and currently occupies the
Premises, but shall not make any further Alterations or Utility Installations to
the Premises without Lessor’s prior written consent, which shall not be
unreasonably withheld. Lessee may, however, make non-structural Utility
Installations to the interior of the Premises (excluding the roof) without such
consent but upon notice to Lessor, as long as they do not involve puncturing,
relocating or removing the roof or any existing structural walls, will not
adversely affect the electrical, plumbing, HVAC, and/or life safety systems, and
the cumulative cost thereof does not exceed Two Hundred Fifty Thousand Dollars
and No Cents ($250,000.00) in any instance (“Alteration Cap”). Notwithstanding
the foregoing, Lessee shall not make or permit any roof penetrations and/or
install anything on the roof without the prior written approval of Lessor, which
shall not be unreasonably withheld. Lessor may, as a precondition to granting
such approval for roof work, require Lessee to utilize a contractor chosen
and/or

 

10

--------------------------------------------------------------------------------


 

reasonably approved by Lessor, provided the costs are competitive and
reasonable. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.

 

(c) Signage.                               Lessee shall have the right to
continue to utilize its existing signage on the exterior wall of the Premises
and on the Project’s monument and pylon sign.

 

(d) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
one hundred fifty percent (150%) of the amount of such contested lien, claim or
demand, indemnifying Lessor against liability for the same. If Lessor elects to
participate in any such action, Lessee shall pay Lessor’s attorneys’ fees and
costs.

 

Any Alterations or Utility Installations, or Signage shall be performed in a
workmanlike manner with good and sufficient materials. Lessee shall promptly
upon completion furnish Lessor with as-built plans and specifications. For work
which costs exceed the Alteration Cap, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to one hundred
fifty percent (150%) of the estimated cost of such Alteration or Utility
Installation

 

(4) Ownership; Removal; Surrender; and Restoration.

 

(a) Ownership. All Alterations and Utility Installations made by Lessee shall be
the property of Lessee, but considered a part of the Premises. Lessor may, at
any time, elect in writing to be the owner of all or any specified part of the
Lessee Owned Alterations and Utility Installations. All Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

 

(b) Removal. Lessor may require the removal at any time of all or any part of
any Lessee Owned Alterations or Utility Installations made without the required
consent.

 

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee shall
also completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee, (except Hazardous Substances which
were deposited via underground migration from areas outside of the Premises or
caused by any third party not acting on Lessee’s behalf) even if such removal
would require Lessee to perform or pay for work that exceeds statutory
requirements. Trade Fixtures shall remain the property of Lessee and shall be
removed by Lessee. Any personal property of Lessee not removed on or before the
Expiration Date or any earlier termination date shall be deemed to have been
abandoned by Lessee and may be disposed of or retained by Lessor as Lessor may
desire. The failure by Lessee to timely vacate the Premises pursuant to this
Section 7.4(c) without the express written consent of Lessor shall constitute a
holdover under the provisions of Section 26.

 

11

--------------------------------------------------------------------------------

 

8.                                                                Insurance;
Indemnity.

 

(1) Payment of Insurance Costs.

 

(a) As used herein, the term “Insurance Costs” is defined as any actual costs of
the insurance applicable to the Building and/or the Project and required to be
carried by Lessor, pursuant to Sections 8.2(b), 8.3(a) and 8.3(b), (“Required
Insurance”) calculated on an annual basis. Insurance Costs shall include, but
not be limited to, requirements of the holder of a mortgage or deed of trust
covering the Premises, Building and/or Project, increased valuation of the
Premises, Building and/or Project, prorata share of the total deductible paid by
Lessor in the event of a claim provided that the total deductible in no event is
greater than Five Thousand Dollars and No Cents ($5000.00), and/or a general
premium rate increase. The term Insurance Costs shall not, however, include any
premium increases resulting from the nature of the occupancy of any other Lessee
of the Building.

 

(b) Lessee shall pay Lessee’s Share of the Insurance Costs as part of Services
to Lessor pursuant to Section 4. Premiums for policy periods commencing prior
to, or extending beyond, the term of this Lease shall be prorated to coincide
with the corresponding Commencement Date or Expiration Date.

 

(2) Liability Insurance.

 

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement and coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Lessee’s indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.

 

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Section 8.2(a), in addition to, and not in lieu of, the insurance required to be
maintained by Lessee. Lessee shall not be named as an additional insured
therein.

 

(3) Property Insurance - Building, Improvements.

 

(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises, the
Building, and the common areas. The amount of such insurance shall be equal to
the full insurable replacement cost of the same, as the same shall exist from
time to time, or the amount required by any Lender, but in no event more than
the commercially reasonable and available insurable value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee under Section 8.4. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed Five Thousand Dollars
and No Cents ($5,000.00) per occurrence.

 

12

--------------------------------------------------------------------------------


 

(b) Lessee’s Improvements. Lessor shall not be required to insure Lessee Owned
Alterations and Utility Installations unless the item in question has become the
property of Lessor under the terms of this Lease.

 

(4) Lessee’s Property; Business Interruption Insurance.

 

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed Ten Thousand Dollars and No Cents
($10,000.00) per occurrence. Lessee shall use the proceeds from any such
insurance for the replacement of personal property, Trade Fixtures and Lessee
Owned Alterations and Utility Installations. Lessee shall provide Lessor with
written evidence that such insurance is in force.

 

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts that will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to loss of access to
the Premises as a result of such perils.

 

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

 

(5) Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current issue of “Best’s Insurance
Guide” or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything that invalidates the required insurance policies.
Lessee shall, prior to the Delivery Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after thirty (30) days prior written notice to Lessor.
Lessee shall, at least 10 days prior to the expiration of such policies, furnish
Lessor with evidence of renewals or “insurance binders” evidencing renewal
thereof, or Lessor may order such insurance and charge the cost thereof to
Lessee, which amount shall be payable by Lessee to Lessor upon demand. Such
policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.

 

(6) Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.

 

(7) Indemnity. Except for Lessor’s gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises or Common Areas by Lessee. If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters without any actual
fault by Lessor, Lessee shall upon notice defend the same at Lessee’s expense by
counsel reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee
in such defense. Lessor need not have first paid any such claim in order to be
defended or indemnified.

 

Notwithstanding the foregoing, (i) Lessee shall not be obligated to indemnify or
defend Lessor in any action arising out of the gross negligence or willful
misconduct of Lessor, its agents, employees or contractors, and (ii) Lessor
shall indemnify, hold harmless and defend Lessee from and against any and all
claims arising out of incidents occurring in the Common Areas which are not the
result of the negligence or misconduct of Lessee.

 

13

--------------------------------------------------------------------------------


 

(8) Exemption of Lessor and its Agents from Liability. Unless caused by the
negligence, willful misconduct or breach of this Lease by Lessor or its agents,
neither Lessor nor its agents shall be liable under any circumstances for:
(i) injury or damage to the person or goods, wares, merchandise or other
property of Lessee, Lessee’s employees, contractors, invitees, customers, or any
other person in or about the Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain, indoor air
quality, the presence of mold or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
Building, or from other sources or places, (ii) any damages arising from any act
or neglect of any other Lessee of Lessor or from the failure of Lessor or its
agents to enforce the provisions of any other lease in the Project, or
(iii) injury to Lessee’s business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee’s sole recourse in the event of such damages
or injury be to file a claim on the insurance policy (ies) that Lessee is
required to maintain pursuant to the provisions of Section 8.

 

(9) Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to ten percent (10%) of the then existing Base Rent. The
parties agree that such increase in Base Rent represents fair and reasonable
compensation for the additional risk/costs that Lessor will incur by reason of
Lessee’s failure to maintain the required insurance. Such increase in Base Rent
shall in no event constitute a waiver of Lessee’s Default or Breach with respect
to the failure to maintain such insurance, prevent the exercise of any of the
other rights and remedies granted hereunder, nor relieve Lessee of its
obligation to maintain the insurance specified in this Lease.

 

9.                                                                 Damage or
Destruction.

 

(1) Definitions.

 

(a)            “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in six (6) months or less from
the date of the damage or destruction. Lessor shall notify Lessee in writing
within thirty (30) days from the date of the damage or destruction as to whether
or not the damage is Partial or Total. Notwithstanding the foregoing, Premises
Partial Damage shall not include damage to windows, doors, and/or other similar
items that Lessee has the responsibility to repair or replace pursuant to the
provisions of Section 7.1.

 

(b)           “Premises Total Destruction” shall mean damage or destruction to
the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations and Trade Fixtures, which cannot reasonably be repaired in
twelve (12) months but not less than 6 months from the date of the damage or
destruction. Lessor shall notify Lessee in writing within thirty (30) days from
the date of the damage or destruction as to whether or not the damage is Partial
or Total.

 

(c)            “Insured Loss” shall mean damage or destruction to improvements
on the Premises, other than Lessee Owned Alterations and Utility Installations
and Trade Fixtures, which was caused by an event actually covered or required to
be covered by the insurance described in Section 8.3 (a), irrespective of any
deductible amounts or coverage limits involved.

 

(d)           “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.

 

(e)            “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Section 6.2 (a), in, on, or under the Premises
which requires repair, remediation, or restoration.

 

(2) Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and

 

14

--------------------------------------------------------------------------------


 

this Lease shall continue in full force and effect; provided, however, that
Lessee shall, at Lessor’s election, make the repair of any damage or destruction
the total cost to repair of which is Ten Thousand Dollars and No Cents
($10,000.00) or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to affect such repair, the Party
responsible for providing such insurance shall promptly contribute the shortage
in proceeds as and when required to complete said repairs. In the event,
however, such shortage was due to the fact that, by reason of the unique nature
of the improvements, full replacement cost insurance coverage was not
commercially reasonable and available, Lessor shall have no obligation to pay
for the shortage in insurance proceeds or to fully restore the unique aspects of
the Premises unless Lessee provides Lessor with the funds to cover same, or
adequate assurance thereof, within 10 days following receipt of written notice
of such shortage and request therefore. If Lessor receives said funds or
adequate assurance thereof within said ten (10) day period, the party
responsible for making the repairs shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect. If such funds or
assurance are not received, Lessor may nevertheless elect by written notice to
Lessee within ten (10) days thereafter to: (i) make such restoration and repair
as is commercially reasonable with Lessor paying any shortage in proceeds, in
which case this Lease shall remain in full force and effect, or (ii) have this
Lease terminate thirty (30) days thereafter. Lessee shall not be entitled to
reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Section 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.

 

(3) Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within thirty (30)
days after receipt by Lessor of knowledge of the occurrence of such damage.
Lessor shall not terminate this Lease hereunder unless Lessor also terminates
the leases of all other similarly-situated or similarly-affected Lessees. Such
termination shall be effective thirty (30) days following the date of such
notice. In the event Lessor elects to terminate this Lease, Lessee shall have
the right within ten (10) days after receipt of the termination notice to give
written notice to Lessor of Lessee’s commitment to pay for the repair of such
damage without reimbursement from Lessor. Lessee shall provide Lessor with said
funds or satisfactory assurance thereof within thirty (30) days after making
such commitment. In such event this Lease shall continue in full force and
effect, and Lessor shall proceed to make such repairs as soon as reasonably
possible after the required funds are available. If Lessee does not make the
required commitment, this Lease shall terminate as of the date specified in the
termination notice.

 

(4) Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate thirty (30) days following
such Destruction. If the damage or destruction was caused by the negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Section 8.6.

 

(5) Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds six (6) month’s Base
Rent, whether or not an Insured Loss, Lessor or Lessee may terminate this Lease
effective thirty (30) days following the date of occurrence of such damage by
giving a written termination notice to Lessee within thirty (30) days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is ten (10) days
after Lessee’s receipt of Lessor’s written notice purporting to terminate this
Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor’s commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and effect. If Lessee fails to exercise such option and provide such funds
or assurance during such period, then this Lease shall terminate on the date
specified in the termination notice and Lessee’s option shall be extinguished.

 

15

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Lease, Lessee shall
have the right to cancel this Lease upon written notice to Lessor in the event
any damage to the Premises cannot be repaired within twelve (12) months from the
date of loss.

 

(6) Abatement of Rent; Lessee’s Remedies.

 

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be equitably
abated in proportion to the degree to which Lessee’s use of the Premises is
impaired, but not to exceed the proceeds received from the Rental Value
insurance. Lessee shall perform all other obligations of Lessee, and Lessor
shall have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

 

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than sixty (60)
days following the giving of such notice. If Lessee gives such notice and such
repair or restoration is not commenced within thirty (30) days thereafter, this
Lease shall terminate as of the date specified in said notice. If the repair or
restoration is commenced within such thirty (30) days, this Lease shall continue
in full force and effect. “Commence” shall mean either the unconditional
authorization of the preparation of the required plans, or the beginning of the
actual work on the Premises, whichever first occurs.

 

(7) Termination; Advance Payments. Upon termination of this Lease pursuant to
Section 6.2(g) or Section 9, an equitable adjustment shall be made concerning
advance Base Rent and any other advance payments made by Lessee to Lessor.
Lessor shall, in addition, return to Lessee so much of Lessee’s Security Deposit
as has not been, or is not then required to be, used by Lessor.

 

(8) Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith.

 

10.                                                          Real Property
Taxes.

 

(1) Definitions.

 

(a) “Real Property Taxes.” As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, by any
authority having the direct or indirect power to tax and where the funds are
generated with reference to the Project address and where the proceeds so
generated are to be applied by the city, county or other local taxing authority
of a jurisdiction within which the Project is located. The term “Real Property
Taxes” shall also include any tax, fee, levy, assessment or charge, or any
increase therein: (i) imposed by reason of events occurring during the term of
this Lease, including but not limited to, a change in the ownership of the
Project, (ii) a change in the improvements thereon, and/or (iii) levied or
assessed on machinery or equipment provided by Lessor to Lessee pursuant to this
Lease.

 

Lessee shall not be required to pay its share of any penalties, interest, late
payments or the like resulting from Lessor’s late payment of taxes. In the event
any taxes or assessments are payable over time without penalty to Lessor,
Lessee’s pro rata share thereof shall be calculated as if such assessments were
being paid by Lessor over the longest period of time permitted by applicable
law. In no event shall Lessee be responsible to pay any rent taxes (except to
the extent the same are directly assessed against Lessee by the taxing
authority), gross sales taxes, franchise taxes, capital stock taxes,
inheritance, estate, succession, transfer, gift or other tax which is measured
in any manner by the income or profit of Lessor, or any portion of any special
assessment first assessed prior to the Commencement Date to fund, in whole or in
part, the construction, development, redevelopment or renovation of the Project.

 

16

--------------------------------------------------------------------------------


 

(2) Payment of Taxes. Except as otherwise provided in Section 10.3, Lessor shall
pay the Real Property Taxes applicable to the Project and said payments shall be
included in the calculation of Lessee’s Share with respect to the costs for
Services in accordance with the provisions of Section 4.

 

(3) Additional Improvements. Costs for Services shall not include Real Property
Taxes specified in the tax assessor’s records and work sheets as being caused by
additional improvements placed upon the Project by other lessees or by Lessor
for the exclusive enjoyment of such other lessees. Notwithstanding
Section 10(2) hereof, Lessee shall, however, pay to Lessor at the time the costs
for Services are payable under Section 4, the entirety of any increase in Real
Property Taxes if assessed solely by reason of Alterations, Trade Fixtures or
Utility Installations placed upon the Premises by Lessee or at Lessee’s request
or by reason of any alterations or improvements to the Premises made by Lessor
subsequent to the execution of this Lease by the Parties.

 

(4) Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive, absent a good-faith objection by Lessee.

 

(5) Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within ten (10) days after receipt of a
written statement setting forth the taxes applicable to Lessee’s property.

 

11.                                                          Utilities and
Services.

 

Lessee shall pay for all commercially reasonable amounts of water, gas, heat,
light, power supplied to the Premises, together with any taxes thereon.
Notwithstanding the provisions of Section 4, if at any time in Lessor’s sole
judgment, Lessor determines that Lessee is generating such a large volume of
trash as to require an increase in the size of the trash receptacle and/or an
increase in the number of times per month that it is emptied, then Lessor may
increase Lessee’s Base Rent by an amount equal to such increased costs. Lessor
shall not be liable in any respect whatsoever (other than providing the
equitable abatement of rent) for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

 

Notwithstanding anything to the contrary contained in this Lease, in the event
of any interruption in any utility service due to the negligence or willful
misconduct of Lessor, its agents, employees or contractors, which interruption
renders the Premises wholly or partially unusable for the reasonable operation
of Lessee’s business therein for a period of forty-eight (48) consecutive hours,
Rent shall thereafter equitably abate during such period in proportion to the
degree to which Lessee’s use of the Premises is impaired.

 

Lessee, at its sole option and discretion and at Lessee’s sole cost and expense,
shall have the right to install separate check meters to measure utilities
actually consumed at the Premises, and if Lessee does so, from and after the
date of such installation, Lessee’s utility charges shall be based upon actual
consumption of utilities as measured by Lessee’s check meter(s).

 

12.                                                          Assignment and
Subletting.

 

(1) Lessor’s Consent Required.

 

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent, which shall not be unreasonably withheld, delayed or
conditioned.

 

(b) So long as the Premises continue to be operated according to Article 6, no
change in the control of Lessee shall constitute an assignment requiring
consent.

 

17

--------------------------------------------------------------------------------


 

(c) Intentionally Deleted

 

(d) An assignment or subletting without consent shall, be a Default curable
after notice per Section 13.1(c). Further, in the event such Default is not
timely cured, Lessor, at Lessor’s option may either 1) terminate the Lease
without necessity of any notice or grace period, or 2) provide that all fixed
and non-fixed rental adjustments scheduled during the remainder of the Lease
term shall be increased to one hundred ten percent (110%) of the scheduled
adjusted rent.

 

(e) Lessee’s remedy for any breach of Section 12.1 by Lessor shall be limited to
compensatory damages and/or injunctive relief,

 

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

 

(g) Notwithstanding the foregoing, allowing a diminimus portion of the Premises,
ie. 20 square feet or less, to be used by a third party vendor in connection
with the installation of a vending machine or payphone shall not constitute a
subletting.

 

(2) Terms and Conditions Applicable to Assignment and Subletting.

 

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

 

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

 

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

 

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.

 

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of Five
Hundred Dollars and No Cents ($500.00) as consideration for Lessor’s considering
and processing said request. Lessee agrees to provide Lessor with such other or
additional information and/or documentation as may be reasonably requested.

 

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

 

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing in
Lessor’s sole and absolute discretion.

 

Notwithstanding anything to the contrary in this Lease, Lessee shall have the
right, without need of Lessor’s prior consent, to assign this Lease or to sublet
all or any portion of

 

18

--------------------------------------------------------------------------------


 

the Premises to (i) any person or entity acquiring all or substantially all of
Lessee’s corporate stock or assets, (ii) the surviving entity in any merger,
reorganization or consolidation, (iii) any parent, affiliate, subsidiary of
Lessee, or to any duly authorized, bona-fide franchisee, licensee, agent or
distributor of either of them, or (iv) if this Lease has been assigned to such
franchisee, licensee, agent or distributor, such party may assign this Lease to
its franchisor, licensor, or supplier. The foregoing are hereinafter
collectively referred to as “Permitted Transferees”, and an assignment or
sublease to or with a Permitted Transferee is hereinafter referred to as a
“Permitted Transfer”. Any and all options granted to Lessee under any of the
provision(s) of this Lease may be exercised by a Permitted Transferee. Lessee’s
right to enter into a Permitted Transfer shall be subject to the following
conditions:

 

(a)        Lessee shall provide Lessor with a fully-executed copy of the
applicable sublease or assignment upon the closing of such transaction;

 

(b)       Lessee’s Permitted Transferee shall (in the case of an assignment of
this Lease) assume in writing for benefit of Lessor, in a form and substance
reasonably acceptable to Lessor, all obligations imposed under this Lease upon
Lessee, and any sublease to a Permitted Transferee shall be subordinate and
subject to the terms, covenants and conditions of this Lease;

 

(c)        All past due sums owing under this Lease shall be paid to Lessor
concurrent with the closing of any Permitted Transfer;

 

(d)       Lessee shall promptly provide Lessor with such business and financial
information on the Permitted Transferee as Lessor may reasonably request;

 

(e)        No Permitted Transfer shall relieve Lessee of Lessee’s ongoing
primary liability and responsibility for performance of all of the terms,
covenants and conditions of this Lease.

 

All proceeds received by Lessee in connection with any assignment or subletting
shall belong to Lessee. Lessee shall be entitled to retain all consideration
paid to Lessee on account of Lessee’s good will, fixtures, furnishings,
equipment, inventory, and intangibles such as trademarks, intellectual property,
receivables, etc. Any and all rights granted to Lessee under this Lease may be
exercised by a Permitted Transferee, or by any assignee or sublessee who has
been approved by Lessor.

 

If Lessor does not respond to any request for Lessor’s consent hereunder within
thirty (30) days of Lessor’s receipt thereof, and any additional information
reasonably requested by Lessor to consider Lessee’s request, Lessor shall be
deemed to have consented to the proposed transfer, assignment or subletting.

 

(3) Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

 

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

 

(b) In the event of a Breach by Lessee, Lessor may, at its option, (i) require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease or (ii) terminate the sublease
and provided, however, Lessor shall not be liable for any prepaid rents or
security deposit paid by such sublessee to such sublessor or for any prior
Defaults or Breaches of such sublessor.

 

19

--------------------------------------------------------------------------------


 

(c) (Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

 

(d) No sublessee shall further assign or sublet all or any part of the Premises
without first complying with the provisions of this Article 12.

 

Lessee shall continue to be primarily obligated for all rentals and other
charges for the term of the Lease and pursuant to such other terms and
conditions contained in the Lease and shall continue to be primarily obligated
for all rentals and other charges for the term of any sublease which Lessee
executes for the entire term of such sublease in the event Lessee’s guarantee
obligations under this Lease expire prior to the expiration of such sublease
term.

 

13.                                                         Default; Breach;
Remedies.

 

(1) Default; Breach. A “Default” is defined as a failure by the Lessee to comply
with or perform any of the terms, covenants, conditions or Rules and Regulations
under this Lease. A “Breach” is defined as the occurrence of one or more of the
following Defaults, and the failure of Lessee to cure such Default within any
applicable grace period:

 

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Section 8(3) is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism. Lessee shall not be deemed to have abandoned the Premises nor shall
Lessee be in violation of this Lease in the event that the Premises are closed
(i) for repairs, renovation or remodeling, or (ii) by reason of Force Majeure,
casualty or condemnation, or (iii) when such absence is excused under any
provision of this Lease, or (iv) at any time that Lessee is in good faith
negotiations for a potential assignment of this Lease or a subletting of the
Premises.

 

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

 

(c) The commission of waste act or acts constituting public or private nuisance,
and/or an illegal activity on the Premises by Lessee, where such actions
continue for a period of 10 business days following written notice to Lessee.

 

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Section 41,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of ten (10) days
following written notice to Lessee.

 

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Section 2.9 hereof, other than those
described in subsections 13(1)(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than thirty (30) days are
reasonably required for its cure, then it shall not be deemed to be a Breach if
Lessee commences such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion.

 

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within sixty (60)
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days; provided, however, in

 

20

--------------------------------------------------------------------------------


 

the event that any provision of this subsection is contrary to any applicable
law, such provision shall be of no force or effect, and not affect the validity
of the remaining provisions.

 

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

 

(h) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within sixty (60) days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.

 

(2) Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within ten (10) days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee’s behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. Lessee shall pay to Lessor an amount equal to one hundred fifteen
percent (115%) of the costs and expenses incurred by Lessor in such performance
upon receipt of an invoice therefore. In the event of a Breach, Lessor may, with
or without further notice or demand, and without limiting Lessor in the exercise
of any right or remedy that Lessor may have by reason of such Breach:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Section 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Section 13(.)was not previously given, a
notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by
Section 13.1. In such case, the applicable grace period required by Section 13.1
and the unlawful detainer statute shall run concurrently, and the failure of
Lessee to cure the Default within the greater of the two such grace periods
shall constitute both an unlawful detainer and a Breach of this Lease entitling
Lessor to the remedies provided for in this Lease and/or by said statute.

 

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

 

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the State of California. The expiration or termination of
this Lease and/or the

 

21

--------------------------------------------------------------------------------


 

termination of Lessee’s right to possession shall not relieve Lessee from
liability under any indemnity provisions of this Lease as to matters occurring
or accruing during the term hereof or by reason of Lessee’s occupancy of the
Premises.

 

(3)    Inducement Recapture. Intentionally Deleted

 

(4) Late Charges. Lessee hereby acknowledges that late payment by Lessee of Rent
will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges that
may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall not be
received by Lessor within 5 days after such amount shall be due, then, without
any requirement for notice to Lessee, Lessee shall immediately pay to Lessor a
one-time late charge equal to five percent (5%) of each such overdue amount. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late payment.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee’s Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder. In the
event that a late charge is payable hereunder, whether or not collected, for
three (3) consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.

 

Said late charge shall not be payable in connection with the first instance of
late payment in any calendar year, so long as all past due amounts are paid in
full within five (5) days of Lessee’s receipt of written notice from Lessor.

 

(5) Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within thirty (30) days following the date on which it was due for
non-scheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the thirty-first (31st) day after it was due as to
non-scheduled payments. The interest (“Interest”) charged shall be computed at
the rate of ten percent (10%) per annum but shall not exceed the maximum rate
allowed by law. Interest is payable in addition to the potential late charge
provided for in Section 13.4.

 

(6) Breach by Lessor.

 

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Section, a reasonable time shall in no
event be less than for (30) days after receipt by Lessor, and any Lender whose
name and address shall have been furnished Lessee in writing for such purpose,
of written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than thirty (30) days are reasonably required for its performance,
then Lessor shall not be in breach if performance is commenced within such 30
day period and thereafter diligently pursued to completion.

 

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within thirty (30) days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completion, then Lessee may elect to cure said breach at Lessee’s expense and
offset from Rent the actual and reasonable cost to perform such cure, provided
however, that such offset shall not exceed an amount equal to fifty percent
(50%) of one month’s Base Rent until cured, reserving Lessee’s right to
reimbursement from Lessor for any such expense in excess of such offset. Lessee
shall document the cost of said cure and supply said documentation to Lessor.

 

14.                                                          Condemnation.

 

If the Premises or any portion thereof are taken under the power of eminent
domain or sold under the threat of the exercise of said power (collectively
“Condemnation”), this Lease shall terminate as to the part taken as of the date
the condemning authority takes title or possession, whichever first occurs. If
so much of the Premise is taken by Condemnation that the remainder is unsuited
for the operation of Lessee’s business therein, in Lessee’s reasonable business
judgment, Lessee may, at Lessee’s option, to be exercised in writing within ten
(10) days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within ten (10) days after the condemning
authority shall have taken possession) terminate this Lease as of the date the
condemning authority takes such possession. If Lessee does not terminate this
Lease in accordance with the foregoing, this Lease shall remain in full force
and effect as to the portion of

 

22

--------------------------------------------------------------------------------


 

the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, provided
that Lessee shall be entitled to initiate its own independent action to seek
separate compensation from the condemning authority for the value of its
leasehold estate. Lessee’s relocation expenses, loss of business goodwill and/or
fixtures, Trade Fixtures and equipment, without regard to whether or not this
Lease is terminated pursuant to the provisions of this Section. In addition, all
Alterations and Utility Installations made to the Premises by Lessee, for
purposes of Condemnation only, shall be considered the property of the Lessee
and Lessee shall be entitled to any and all compensation which is payable
therefore. In the event that this Lease is not terminated by reason of the
Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

 

15.                                                         Brokerage Fees.
Intentionally deleted.

 

16.                                                         Representations and
Indemnities of Broker Relationships.

 

Lessee and Lessor each represent and warrant to the other that it has had no
dealings with any person, firm, broker or finder in connection with this Lease,
and that no one is entitled to any commission or finder’s fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

17.                                                         Estoppel
Certificates.

 

(a) Each Party (as “Responding Party”) shall within fifteen (15) days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by the
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

 

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such fifteen (15) day period, the Responding Party shall be
deemed to have agreed that: (i) the Lease is in full force and effect without
modification except as may be represented by the Requesting Party, (ii) there
are no uncured defaults in the Requesting Party’s performance, and (iii) if
Lessor is the Requesting Party, not more than one (1) month’s rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

 

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be available to
Lessee and Guarantors and reasonably required by such lender or purchaser,
including but not limited to Lessee’s financial statements for the past three
(3) years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.

 

18.                                                         Definition of
Lessor.

 

The term “Lessor” as used herein shall mean the owner or owners at the time in
question of the fee title to the Premises, or, if this is a sublease, of the
Lessee’s interest in the prior lease. In the event of a transfer of Lessor’s
title or interest in the Premises or this Lease, Lessor shall deliver to the
transferee or assignee (in cash or by credit) any unused Security Deposit held
by Lessor. Except as provided in Section 15, upon such transfer or assignment
and delivery of the Security Deposit, as aforesaid, the prior Lessor shall be
relieved of all liability with respect to the obligations and/or covenants under
this Lease thereafter to be performed by the Lessor. Subject to the foregoing,
the obligations and/or covenants in this Lease to be performed by the Lessor
shall be binding only upon the Lessor as hereinabove defined.

 

19.                                                         Severability.

 

The invalidity of any provision of this Lease, as determined by a court of
competent jurisdiction, shall in no way affect the validity of any other
provision hereof.

 

23

--------------------------------------------------------------------------------

 

20.                                                           Days.

 

Unless otherwise specifically indicated to the contrary, the word “days” as used
in this Lease shall mean and refer to calendar days.

 

21.                                                           Limitation on
Liability.

 

The obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, or its partners, members, directors, officers or
shareholders, and Lessee shall look to Lessor’s interest in and to the Project,
and to no other assets of Lessor, for the satisfaction of any liability of
Lessor with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

 

22.                                                           No Prior or Other
Agreements; Broker Disclaimer.

 

This Lease contains all agreements between the Parties with respect to any
matter mentioned herein, and no other prior or contemporaneous agreement or
understanding shall be effective. Lessor and Lessee each represents and warrants
to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party. The liability
(including court costs and attorneys’ fees), of any Broker with respect to
negotiation, execution, delivery or performance by either Lessor or Lessee under
this Lease or any amendment or modification hereto shall be limited to an amount
up to the fee received by such Broker pursuant to this Lease; provided, however,
that the foregoing limitation on each Broker’s liability shall not be applicable
to any gross negligence or willful misconduct of such Broker.

 

23.                                                           Notices.

 

(1) Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, return receipt requested, and shall
be deemed given on the date of delivery or refusal to accept delivery, as the
case may be, if served in a manner specified in this Section 23. The addresses
noted adjacent to a Party’s signature on this Lease shall be that Party’s
address for delivery or mailing of notices. Either Party may by written notice
to the other specify a different address for notice. A copy of all notices to
Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

 

(2) Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery or refusal to
accept delivery or inability to deliver, as shown on the receipt card. Notices
delivered by United States Express Mail or overnight courier that guarantee next
day delivery shall be deemed given upon the date of receipt or refusal to accept
delivery or inability to deliver, as the case may be, as evidenced by the
delivery receipt. If notice is received on a Saturday, Sunday or legal holiday,
it shall be deemed received on the next business day.

 

(3) Notice Addresses.

 

For purposes of Notices to LANDLORD:

 

Systems II LLC

C/O Excel Property Management

9034 W. Sunset Blvd.

West Hollywood, CA 90069

 

For purposes of Notices to TENANT:

 

Wilshire State Bank

 

24

--------------------------------------------------------------------------------


 

3200 Wilshire Boulevard

Los Angeles, CA 90010

 

24.                                                           Waivers.

 

No waiver by Lessor of the Default or Breach of any term, covenant or condition
hereof by Lessee, shall be deemed a waiver of any other term, covenant or
condition hereof, or of any subsequent Default or Breach by Lessee of the same
or of any other term, covenant or condition hereof. Lessor’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor’s consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent. The acceptance of Rent by Lessor shall not
be a waiver of any Default or Breach by Lessee. Any payment by Lessee may be
accepted by Lessor on account of monies or damages due Lessor, notwithstanding
any qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment.

 

25.                                                           Disclosures
Regarding the Nature of a Real Estate Agency Relationship. Intentionally
deleted.

 

26.                                                           No Right To
Holdover.

 

Lessee has no right to retain possession of the Premises or any part thereof
beyond the expiration or termination of this Lease. In the event that Lessee
holds over, then the Base Rent shall be increased to one hundred twenty five
percent (125%) of the Base Rent applicable immediately preceding the expiration
or termination. Nothing contained herein shall be construed as consent by Lessor
to any holding over by Lessee.

 

27.                                                           Cumulative
Remedies.

 

No remedy or election hereunder shall be deemed exclusive but shall, wherever
possible, be cumulative with all other remedies at law or in equity.

 

28.                                                           Covenants and
Conditions; Construction of Agreement.

 

All provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease. Whenever required by the context, the singular shall include the
plural and vice versa. This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

 

29.                                                           Binding Effect;
Choice of Law.

 

This Lease shall be binding upon the parties, their personal representatives,
successors and assigns and be governed by the laws of the State of California.
Any litigation between the Parties hereto concerning this Lease shall be
initiated in the county in which the Premises are located.

 

30.                                                           Subordination;
Attornment; Non-Disturbance.

 

(1) Subordination. This Lease and any Option granted hereby shall be subject and
subordinate to any ground lease, mortgage, deed of trust, or other hypothecation
or security device (collectively, “Security Device”), now or hereafter placed
upon the Premises, to any and all advances made on the security thereof, and to
all renewals, modifications, and extensions thereof. Lessee agrees that the
holders of any such Security Devices (in this Lease together referred to as
“Lender”) shall have no liability or obligation to perform any of the
obligations of Lessor under this Lease. Any Lender may elect to have this Lease
and/or any Option granted hereby superior to the lien of its Security Device by
giving written notice thereof to Lessee, whereupon this Lease and such Options
shall be deemed prior to such Security Device, notwithstanding the relative
dates of the documentation or recordation thereof.

 

(2) Attornment. In the event that Lessor transfers title to the Premises, or the
Premises are acquired by another upon the foreclosure or termination of a
Security Devise to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Section 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and

 

25

--------------------------------------------------------------------------------


 

provisions of this Lease, with such new owner for the remainder of the term
hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor’s obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor.

 

(3) Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within sixty (60) days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device that is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said sixty (60) days, then Lessee may, at Lessee’s option, directly contact
Lender and attempt to negotiate for the execution and delivery of a
Non-Disturbance Agreement.

 

(4) Self-Executing. The agreements contained in this Section 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

31.                                                          Attorneys’ Fees.

 

If any Party or Broker brings an action or proceeding involving the Premises
whether founded in tort, contract or equity, or to declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding, action, or
appeal thereon, shall be entitled to reasonable attorneys’ fees. Such fees may
be awarded in the same suit or recovered in a separate suit, whether or not such
action or proceeding is pursued to decision or judgment. The term, “Prevailing
Party” shall include, without limitation, a Party or Broker who substantially
obtains or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party or Broker of its
claim or defense. The attorneys’ fees award shall not be computed in accordance
with any court fee schedule, but shall be such as to fully reimburse all
attorneys’ fees reasonably incurred. In addition, Lessor shall be entitled to
attorneys’ fees, costs and expenses incurred in the preparation and service of
notices of Default and consultations in connection therewith, whether or not a
legal action is subsequently commenced in connection with such Default or
resulting Breach [Three Hundred Dollars and No Cents ($300.00) is a reasonable
minimum per occurrence for such services and consultation].

 

32.                                                           Lessor’s Access;
Showing Premises; Repairs.

 

Lessor and Lessor’s agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable prior notice for the purpose of showing the same to prospective
purchasers, lenders, or Lessees, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
material adverse effect on Lessee’s use of the Premises. All such activities
shall be without abatement of rent or liability to Lessee.

 

In exercising any of the rights granted to it under this Lease, including
without limitation this Section 32, Lessor shall use its best efforts to
eliminate any interference with Lessee’s business operations in the Premises.
If, as a result of Lessor’s exercise of any of its rights under this Lease,
Lessee is unable to conduct its normal business operations in the Premises for a
period in excess of twenty-four (24) hours, all rent and additional rent payable
to Lessor under this Lease shall equitably abate in proportion to the degree of
interference, until such interference has been cured.

 

Such entry shall be upon reasonable prior notice to Lessee, and shall be done at
such times and in such a manner as to minimize any interference with Lessee’s
business operations in the Premises. If Lessor’s entry or work hereunder
prevents Lessee from opening in the Premises or materially interferes with
Lessee for a period in excess of twenty-four (24) hours, then Lessee’s rental

 

26

--------------------------------------------------------------------------------


 

obligations hereunder shall be abated in proportion to the degree of
interference, until such interference ceases.

 

Notwithstanding the foregoing, or anything to the contrary contained in this
Lease, Lessor shall not exercise its rights hereunder in a manner which
materially and adversely affects or interferes with Lessee’s use, occupancy or
quiet enjoyment of the Premises, or which materially and adversely interferes
with visibility of the Premises or Lessee’s signage thereon, or with access to
or from the Premises.

 

33.                                                          Force Majeure

 

In the event that Lessor or Lessee, cannot commence and/or complete the work or
perform any other obligation of such party hereunder by the date specified
therefore because of strikes, lockouts, labor disputes, acts of God, war, civil
commotion, acts of terrorism, fire or other casualty, or other cause beyond the
reasonable control of such party, other than financial inability (collectively,
“Uncontrollable Events”), the time for the commencement and/or the completion of
the work or the performance of such obligation shall be automatically extended
for the period of delay due to the Uncontrollable Event. Included in the
definition of Uncontrollable Events shall be the following: (a) delays to
Lessor’s or Lessee’s obligations that are solely caused by the action or
inaction of the other party (e.g., if Lessee fails to approve Lessor’s plans
within the time period provided in this Section 33, this period of delay would
be considered an Uncontrollable Event and Lessor’s construction deadlines would
be increased by the number of days beyond Lessee’s allotted approval period);
(b) all atypical and unusual weather-caused delays (e.g. record setting rains);
and (c) all unreasonable or unusual delays caused solely by governmental
authorities. However, usual or typical amounts of rainfall for the particular
month or the customary time estimated for governmental approval of plans,
issuing of permits, conducting inspections, etc., shall not be considered
Uncontrollable Events. Notwithstanding anything to the contrary contained in
this Lease, in no event shall this Section 33 be construed to excuse or delay
the performance of a monetary obligation by either party or require Lessee to
accept delivery of the Premises prior to the end of the occurrence of any
Uncontrollable Events. In order for either Lessor or Lessee to avail itself of
the rights granted in this Section 33, that party must notify the other party in
writing within ten (10) days after the beginning of such event and again ten
(10) days after the end of the occurrence of an Uncontrollable Event. If the
Uncontrollable Events last for ten (10) consecutive days or less, then only one
notice provided within ten (10) days after the end of such occurrence will be
required.

 

34.                                                          Signs.

 

Lessor may place on the Premises ordinary “For Sale” signs at any time and
ordinary “For Lease” signs during the last six (6) months of the term hereof.
Lessee shall not place any sign upon the Project without Lessor’s prior written
consent. All signs must comply with all Applicable Requirements.

 

35.                                                          Termination;
Merger.

 

Unless specifically stated otherwise in writing by Lessor, the voluntary or
other surrender of this Lease by Lessee, the mutual termination or cancellation
hereof, or a termination hereof by Lessor for Breach by Lessee, shall
automatically terminate any sublease or lesser estate in the Premises; provided,
however, that Lessor may elect to continue any one or all existing sub
tenancies. Lessor’s failure within ten (10) days following any such event to
elect to the contrary by written notice to the holder of any such lesser
interest shall constitute Lessor’s election to have such event constitute the
termination of such interest.

 

36.                                                          Consents.

 

Except as otherwise provided herein, wherever in this Lease the consent of a
Party is required to an act by or for the other Party, such consent shall not be
unreasonably withheld or delayed. Lessor’s actual reasonable costs and expenses
(including but not limited to architects’, attorneys’, engineers’ and other
consultants’ fees) incurred in the consideration of, or response to, a request
by Lessee for any Lessor consent, including but not limited to consents to an
assignment, a subletting or the presence or use of a Hazardous Substance, shall
be paid by Lessee upon receipt of an invoice and supporting documentation
therefore. Lessee shall not be obligated to reimburse Lessor more than One
Thousand Dollars and No Cents ($1,000.00) in connection with any assignment or
subletting requiring Lessor’s consent. Lessor’s consent to any act, assignment
or subletting shall not constitute an acknowledgment that no Default or Breach
by Lessee of this

 

27

--------------------------------------------------------------------------------


 

With the exception of fire, casualty or Lessor approved remodel of Lessee’s
Premises, if Lessee fails to open to the public or stay open to the public and
operate its business within the Premises for a period of sixty (60) days or
longer (“Goes Dark”), then, anytime thereafter, Lessor, including all other
rights and remedies under law and/or equity, shall have the right to terminate
this Lease and recapture the Premises by giving sixty (60) days written notice
to Lessee of Lessor’s intent to do so. In the event Lessor recaptures the
Premises as set forth in this Section 40, Lessee shall have no further
liabilities or obligations to Lessor. Furthermore, in no event shall Lessee be
liable to Lessor for damages as a result of operating other stores in the area
surrounding the Project, or any other area, nor shall Lessee be limited or
restricted in any way from opening or operating other stores in the area
surrounding the Project, or any other area

 

41.                                                           Security Measures.

 

Lessee hereby acknowledges that the Rent payable to Lessor hereunder does not
include the cost of guard service or other security measures, and that Lessor
shall have no obligation whatsoever to provide same. Lessee assumes all
responsibility for the protection of the Premises, Lessee, its agents and
invitees and their property from the acts of third parties.

 

42.                                                          Reservations.

 

Lessor reserves the right: (i) to grant, without the consent or joinder of
Lessee, such easements, rights and dedications that Lessor deems necessary,
(ii) to cause the recordation of parcel maps and restrictions, and (iii) to
create and/or install new utility raceways, so long as such easements, rights,
dedications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use of the Premises by Lessee. Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate such rights.

 

43.                                                          Performance under
Protest.

 

If at any time a dispute shall arise as to any amount or sum of money to be paid
by one Party to the other under the provisions hereof, the Party against whom
the obligation to pay the money is asserted shall have the right to make payment
“under protest” and such payment shall not be regarded as a voluntary payment
and there shall survive the right on the part of said Party to institute suit
for recovery of such sum. If it shall be adjudged that there was no legal
obligation on the part of said Party to pay such sum or any part thereof, said
Party shall be entitled to recover such sum or so much thereof as it was not
legally required to pay. A Party who does not initiate suit for the recovery of
sums paid “under protest” within six (6) months shall be deemed to have waived
its right to protest such payment.

 

44.                                                          Authority. Multiple
Parties; Execution.

 

(a) If either Party hereto is a corporation, trust, Limited Liability Company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within thirty
(30) days after request, deliver to the other Party satisfactory evidence of
such authority.

 

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

 

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

45.                                                            Conflict.

 

The provisions of the Addendum #1 (if any) shall control over any conflict
between this Lease and the Addendum #1 attached hereto.

 

29

--------------------------------------------------------------------------------


 

46.                                                            Offer.

 

Preparation of this Lease by either party or their agent and submission of same
to the other Party shall not be deemed an offer to lease to the other Party.
This Lease is not intended to be binding until executed and delivered by all
Parties hereto.

 

47.                                                           Amendments.

 

This Lease may be modified only in writing, signed by the Parties in interest at
the time of the modification. As long as they do not materially change Lessee’s
obligations hereunder, Lessee agrees to make such reasonable non-monetary
modifications to this Lease as may be reasonably required by a Lender in
connection with the obtaining of normal financing or refinancing of the
Premises.

 

48.                                                           Americans with
Disabilities Act.

 

Since compliance with the Americans with Disabilities Act (“ADA”) is dependent
upon Lessee’s specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
legislation except as otherwise provided elsewhere in this Lease. In the event
that Lessee’s use of the Premises requires modifications or additions to the
Premises in order to be in ADA compliance, Lessee agrees to make any such
necessary modifications and/or additions at Lessee’s expense, except as
otherwise provided elsewhere in this Lease.

 

49.                                                           TIME OF THE
ESSENCE.

 

Time shall be of the essence in interpreting the provisions of this Lease.

 

30

--------------------------------------------------------------------------------


 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused their duly authorized
representatives to execute and deliver this Lease as of the Effective Date.

 

LESSOR:

 

Systems II, LLC, a California limited liability company

By:

Sancam, Inc., it’s managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Gabay

 

 

 

Mark Gabay; President

 

 

 

 

 

 

 

 

 

 

January 21, 2010

 

 

Date of execution

 

 

 

 

Lessee:

WILSHIRE STATE BANK, a California corporation

 

 

By:

/s/ David Kim

 

 

 

 

 

Print Name:

David Kim, Sr. V.P.

 

 

 

 

 

 

January 19, 2010

 

 

Date of execution

 

 

 

 

By:

/s/ Paul Lee

 

 

 

Print Name:

Paul Lee

 

 

 

 

 

 

January 19, 2010

 

 

Date of execution

 

31

--------------------------------------------------------------------------------


 

Addendum #1 to that certain Lease dated January 21st, 2010 by and between
SYSTEMS II LLC, a California limited liability company (“Lessor”) WILSHIRE STATE
BANK, a California corporation (“Lessee”) for the Premises located at 17500
Carmenita Road, Cerritos, California, 90703, and further described on Exhibit A
(Site Plan) attached hereto (“Premises”)

 

Not withstanding the terms of the Lease, the following additions and
modifications to the Lease contained in this Addendum #1 shall be made a part
thereof and attached thereto. Unless otherwise provided herein, In the event of
a conflict between this Addendum #1 and the Lease, the provisions of this
Addendum #1 shall prevail.

 

50.                                 LESSOR’S WORK: None

 

51.                                 LESSEE’S WORK: Lessee’s Work, which shall be
constructed at Lessee’s sole cost and expense except as provided for herein, may
include, but not be limited to, such items as all interior and exterior signage,
floor coverings, wall finishes, high quality fixtures, counters, displays, and
anything Lessee desires for its Premises. The build-out shall be designed,
constructed, furnished, and decorated in compliance with the Lessee design
criteria and final plans approved by Lessor and the City of Cerritos.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused their duly authorized
representatives to execute and deliver this Addendum #1 as of the Effective
Date.

 

LESSOR:

 

Systems II, LLC, a California limited liability company

By:

Sancam, Inc., it’s managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Gabay

 

 

 

Mark Gabay; President

 

 

 

 

 

 

 

 

 

 

January 21, 2010

 

 

Date of execution:

 

 

 

 

Lessee:

WILSHIRE STATE BANK, a California corporation

 

 

By:

/s/ David Kim

 

 

 

 

 

 

Print Name:

David Kim, SENIOR V.P.

 

 

 

 

 

 

JANUARY 19, 2010

 

 

Date of execution

 

 

 

 

By:

/s/ Paul Lee

 

 

 

 

 

 

Print Name:

PAUL LEE, FACILITIES OFFICER

 

 

 

JANUARY 19, 2010

 

 

Date of execution

 

 

 

32

--------------------------------------------------------------------------------


 

Exhibit A-1 (Premises Plan)

 

[g16132km05i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(SHOPPING CENTER RULES AND REGULATIONS)

PREMISES:

 

A.                        All floor areas of the premises (including vestibules,
entrances, and air returns), doors, fixtures, windows, and plate glass shall be
maintained in a safe and good condition.

 

B.                          All trash, refuse, and waste materials shall be
stored in adequate containers and regularly removed from the premises. These
containers shall not be visible to the general public and shall not constitute a
health or fire hazard or nuisance to any Lessee.

 

C.                          No portion of the premises shall be used for lodging
purposes.

 

D.                         Neither sidewalks nor walkways shall be used to
display; store, or place any merchandise, equipment, or devices.

 

E.                           Lessee shall not install any curtains, blinds,
shades, or screens on any window or door of the premises without Lessor’s
consent.

 

COMMON AREAS:

 

A.                        Lessee and its authorized representatives and invitees
shall use any roadway, walkway, or mall only for ingress to or egress from the
stores in the shopping center. Use of the common areas shall be in an orderly
manner in accordance with directional or other signs or guides. Roadways shall
not be used at a speed in excess of ten miles per hour and shall not be used for
parking or stopping, except for immediate loading or unloading of passengers.
Walkways and malls shall be used for pedestrian travel only.

 

B.                          Lessee and its authorized representatives and
invitees shall not use the parking areas for anything but parking motor
vehicles. All motor vehicles shall be parked in an orderly manner within the
painted lines defining the individual parking places. During peak periods of
business activity, Lessor may impose limitations in all or parts of the parking
area as to length of time for parking use.

 

C.                          During normal business hours, the use of the parking
area shall be limited to customers, employees and vendors of the Lessees of the
shopping center, and no others.

 

D.                         No person shall use any utility area, truck loading
area, or other area reserved for use in conducting business, except for the
specific purpose for which permission to use these areas has been given.

 

E.                           Without the consent of the Lessor, no person shall
use any of the common areas for:

 

(1)                     Vending, peddling, or soliciting orders for sale or
distributing of any merchandise, device, service, periodical, book, pamphlet, or
other matter;

 

(2)                     Exhibiting any sign, placard, banner, notice, or other
written material;

 

(3)                     Distributing any circular, booklet, handbill, placard,
or other material;

 

(4)                     Soliciting membership in any organization, group, or
association, or soliciting contributions for any purpose;

 

(5)                     Parading, patrolling, picketing, demonstrating, or
engaging in conduct that might interfere with the use of the common areas or be
detrimental to any of the other Lessees;

 

(6)                     Any purposes when none of the business establishments in
the shopping center is open for business;

 

(7)                     Discarding any paper, glass, or extraneous matter of any
kind, except in designated receptacles;

 

35

--------------------------------------------------------------------------------


 

(8)                     Using a sound device of any kind or making or permitting
any noise that is annoying, unpleasant, or distasteful;

 

(9)                     Damaging any sign, light standard, or fixture,
landscaping material, or other improvement or property within the shopping
center.

 

The listing of specific prohibitions is not intended to be exclusive, but to
indicate the manner in which the right to use the common areas solely as a means
of access and convenience in shopping at the business establishments in the
shopping center is limited and controlled by Lessor.

 

36

--------------------------------------------------------------------------------
